     Case 2:20-cv-01670-JAM-EFB Document 9 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL PATRICK JOLIVETTE,                            No. 2:20-cv-1670-JAM-EFB P
12                       Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    JOSIE GASTELO, Warden,
15                       Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. The court has reviewed the petition as required by Rule 4 of the Rules

19   Governing Section 2254 Proceedings and finds that the petition is second or successive and must

20   therefore be dismissed.

21          A petition is second or successive if it makes “claims contesting the same custody

22   imposed by the same judgment of a state court” that the petitioner previously challenged, and on

23   which the federal court issued a decision on the merits. Burton v. Stewart, 549 U.S. 147 (2007);

24   see also Slack v. McDaniel, 529 U.S. 473, 485-86 (2000). Before filing a second or successive

25   petition in a district court, a petitioner must obtain from the appellate court “an order authorizing

26   the district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A). Without an order from

27   the appellate court, the district court is without jurisdiction to consider a second or successive

28   petition. See Burton, 549 U.S. 147.
     Case 2:20-cv-01670-JAM-EFB Document 9 Filed 09/23/20 Page 2 of 2

 1           In the present action, petitioner challenges the sentence he is serving pursuant to a
 2   conviction in case number FCR211674, entered against him in the California Superior Court,
 3   County of Solano, in April of 2005. ECF No. 1 at 1. Court records reflect that petitioner
 4   previously challenged this judgment of conviction in this court. See Jolivette v. California, No.
 5   2:08-cv-0189-GHK (E.D. Cal.). On May 15, 2009, the court denied the petition on the merits.
 6   See id., ECF No. 13. Since petitioner challenges the same judgment now that he previously
 7   challenged and which was adjudicated on the merits, the petition now pending is second or
 8   successive. Petitioner fails to show that the appellate court has authorized this court to consider a
 9   second or successive petition. Therefore, this action must be dismissed for lack of jurisdiction.
10   See Burton, 549 U.S. 147; Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001) (per curiam).
11           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed for lack of
12   jurisdiction.
13           These findings and recommendations are submitted to the United States District Judge
14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
15   after being served with these findings and recommendations, any party may file written
16   objections with the court and serve a copy on all parties. Such a document should be captioned
17   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
18   shall be served and filed within fourteen days after service of the objections. Failure to file
19   objections within the specified time may waive the right to appeal the District Court’s order.
20   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
21   1991). In his objections petitioner may address whether a certificate of appealability should issue
22   in the event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section
23   2254 Cases in the United States District Courts (the district court must issue or deny a certificate
24   of appealability when it enters a final order adverse to the applicant).
25   DATED: September 23, 2020.
26

27

28
                                                        2
